NUMBER 13-08-00557-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE THE STATE OF TEXAS AND JERRY PATTERSON,
               INDIVIDUALLY AND AS COMMISSIONER OF THE
                      TEXAS GENERAL LAND OFFICE


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                        Before Justices Yañez, Garza, and Vela
                          Per Curiam Memorandum Opinion1

        Relators, the State of Texas and Jerry Patterson, individually and as Commissioner

of the Texas General Land Office, filed a petition for writ of mandamus in the above cause

on September 30, 2008, arguing that the trial court abused its discretion in refusing to

quash the deposition of Jerry Patterson based on the apex doctrine. See Crown Cent.

Petroleum Corp. v. Garcia, 904 S.W.2d 125, 128 (Tex. 1995) (orig. proceeding); see also



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
In re Alcatel USA, Inc., 11 S.W.3d 173, 175 (Tex. 2000) (orig. proceeding). The Court

requested and received a response from the real parties in interest, Balli Minerals &

Royalty, LLC, and Abogado Minerals, LP. See TEX . R. APP. P. 52.4. Real parties in

interest, PI Corporation and Windward Oil & Gas Corporation, did not file a response to the

petition for writ of mandamus.

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relators have not shown themselves entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX .

R. APP. P. 52.8(a).


                                                        PER CURIAM


Memorandum Opinion delivered and filed
this 24th day of October, 2008.




                                            2